EXHIBIT REHABCARE CONFERENCE CALL SCRIPT March 3, 2010 INTRODUCTION BY CONFERENCE OPERATOR Thank you for joining us today for RehabCare’s fourth quarter earnings conference call.Speaking on the call today will be John Short, RehabCare President and CEO.At this time, all participants are in a listen-only mode.We will have a question-and-answer session toward the end of the conference call.Please note this call is being recorded.I would now like to turn the call over to Patti Williams, RehabCare General Counsel. INTRODUCTION OF MANAGEMENT BY GENERAL COUNSEL Thanks.I want to remind everyone that this conference call contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the Company’s current expectations and could be affected by numerous factors, risks and uncertainties discussed in the Company’s filings with the Securities and Exchange Commission, including its most recent annual report on Form 10-K, subsequent quarterly reports on Form 10-Q and current reports on Form 8-K. Do not rely on forward-looking statements. The Company cannot predict or control many factors that affect its ability to achieve the results estimated.The Company makes no promise to update any forward-looking statements because of changes in underlying factors, new information, future events or otherwise.I will now hand it over to John. JOHN SHORT INTRODUCTION AND WELCOME Thank you, Patti, and welcome everyone.Joining me on the call this morning are the members of my executive management team, all of whom will be available to answer your questions at the conclusion of my remarks. Our results for 2009 were driven by a continued focus on execution by our Skilled Nursing and Hospital Rehabilitation Services divisions.Both divisions delivered revenue gains and operating earnings margins in line with our expectations for the year.They continue to manage through the challenges of a leaner reimbursement environment, legislative uncertainty and a difficult economic climate. Our merger with Triumph HealthCare, a leading long-term acute care hospital (LTACH) operator, in November represents an opportunity to enhance shareholder value and expand our post-acute continuum in several markets.Our combined hospital portfolio now consists of 28 LTACHs and six inpatient rehabilitation facilities in 13 states.Within our legacy hospitals, we continue to identify operational improvements and implement Triumph’s operating model. Now, let me hit some of the highlights from the quarter. Total revenue, including Triumph, increased by 32.6 percent over the prior year quarter.Diluted earnings per share was 3 cents in the fourth quarter, which included certain charges of 7.2 million dollars after tax, or 34 cents per diluted share, substantially all of which related to the Triumph merger.The fourth quarter also was impacted by 1.2 million dollars after tax, or 6 cents per diluted share, in increased health insurance claim costs over the third quarter.Being fully self-insured, we experience quarter to quarter volatility in healthcare claim costs, but do not believe the fourth quarter increase represents a long-term trend. Operating earnings in our Skilled Nursing Rehabilitation Services division were 8.4 million dollars, or 6.6 percent of revenue, compared to 8.6 million dollars, or 7.3 percent of revenue, in the fourth quarter of 2008. Quarterly operating earnings margin was lower than the prior year primarily due to higher health insurance claim costs.Year-over-year operating revenues improved 6.7 percent to 126.0 million dollars, driven by a 4.6 percent increase in contract therapy same store revenues.Net unit count increased by 20 sequentially, with 53 openings and 33 closures.We signed 35 new client contracts compared to 65 in the third quarter.At the end of the quarter, the number of signed but unopened contracts stood at 18. Operating earnings in our Hospital
